The summons was radically defective. ISTo land is described, nor is it stated that the interest of any body in any land is sought to be foreclosed, nor that any certificate of purchase is sought to be annulled.
Jo Hamilton, Attorney-General, for the People.
By the Court :
Sec. 407 of the Code of Civil Procedure provides that the summons shall contain “ the cause and general nature of the action.” The summons in this case is fatally defective in this particular. It does not substantially state the cause or general nature of the action set forth in the complaint. The service of the summons was by publication, and the defendants failing to appear, judgment was taken by default. The summons was so radically defective that no judgment could properly be entered under it.
Judgment reversed, and cause remanded. Remittitur forthwith.